t c memo united_states tax_court richard e and marion b snyder petitioners v commissioner of internal revenue respondent docket no filed date richard e and marion b snyder pro sese harry j negro for respondent memorandum opinion wells judge the instant case is before the court on respondent’s motion to dismiss for lack of jurisdiction as to abatement of interest and collection issues and respondent’s motion for partial summary_judgment pursuant to rule as to 1unless otherwise indicated section references are to the continued petitioner wife’s claim for relief from joint_and_several_liability the issues involve petitioners’ and tax years and we must decide whether we have jurisdiction to decide petitioners’ claim_for_abatement of interest whether we have jurisdiction to decide petitioners’ claim for review of collection action and whether res_judicata bars petitioner wife from raising a claim for relief from joint_and_several_liability in this court background the facts set forth below3 are based upon examination of the pleadings moving papers responses and attachments petitioners are husband and wife hereinafter referred to individually as mr snyder and mrs snyder who resided in delaware at the time of filing the petition in the instant case petitioners filed their first petition in this court over years ago on date at docket no prior tax_court case at that time petitioners resided in maryland continued internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure 2petitioners have also filed a motion for summary_judgment which on the basis of our conclusion below we will deny in the order addressing the instant motions 3we set forth only factual and procedural history relevant to the issues addressed herein it would be impractical to attempt to summarize the entire history of petitioners’ bankruptcy case and various adversary proceedings given their extent and complexity in their petition in the prior tax_court case petitioners disputed respondent’s notice_of_deficiency for tax years and mrs snyder made no request for relief from joint_and_several_liability at that time it was not until date that mrs snyder raised a claim for relief under sec_6015 when she filed with respondent’s office a form_8857 request for innocent spouse relief and separation of liability and equitable relief it does not appear from the record that petitioners ever received any determination from respondent on mrs snyder’s claim for innocent spouse relief the proceedings in the prior tax_court case were stayed when petitioners filed a bankruptcy petition in the united_states bankruptcy court in the district of maryland the bankruptcy court on date on date petitioners filed an adversary proceeding against respondent requesting that the bankruptcy court determine their tax_liabilities for their and tax years among the issues that petitioners brought before the bankruptcy court was mrs snyder’s claim for relief from joint_and_several_liability on date the bankruptcy court entered an order on remaining issues order on remaining issues in which inter alia it held that mrs snyder had not established an adequate basis for invoking innocent spouse relief on date the bankruptcy court entered an order determining tax_liability order determining tax_liability snyder v united_states aftr 2d bankr d md petitioners subsequently appealed the bankruptcy court’s order determining tax_liability and on date the u s district_court for the district of maryland the district_court reversed a portion of the bankruptcy court’s order determining tax_liability and remanded the case for further consideration snyder v irs bankr d md on date the bankruptcy court issued an order on remand order on remand snyder v united_states adversary no bankr d md date the order on remand ruled that petitioners’ unpaid tax_liability for their tax_year was dollar_figure and that they were liable for dollar_figure in penalties plus interest and that their unpaid tax_liability for their tax_year was dollar_figure and that they were liable for dollar_figure in penalties plus interest id after the bankruptcy court denied their motion to reconsider the order on remand petitioners filed another appeal with the district_court on date with their appeal petitioners also filed a designation of items and statement of issues noting that issues raised on appeal included all those remanded by the district_court in it sec_4at the time of this appeal petitioners had already filed at least bankruptcy appeals in the u s district_court for the district of maryland snyder v irs no 07-cv-00255-bel d md date date opinion as well as mrs snyder’s claim for relief under sec_6015 the district_court issued an unpublished opinion on date affirming the bankruptcy court’s order on remand snyder v irs no 07-cv-00255 d md date petitioners subsequently appealed to the u s court_of_appeals for the fourth circuit the court_of_appeals which affirmed the district_court in an unpublished opinion on date 241_fedappx_984 4th cir at the same time petitioners were pursuing the above appeals in the district_court they were disputing the bankruptcy court’s orders in this court in the prior tax_court case at a hearing in the prior tax_court case on date to report on the ongoing bankruptcy court proceedings mr snyder indicated that he believed issues not resolved in petitioners’ favor by the bankruptcy court could still be considered by the tax_court specifically mr snyder stated that he believed this court could hear mrs snyder’s claim for relief under sec_6015 after the bankruptcy court issued its order on remand this court issued an order on date that the parties submit a 5it is unclear from the record whether the date appeal was the first time petitioners had appealed the bankruptcy court’s order on remaining issues entered date in which the bankruptcy court had ruled against mrs snyder’s sec_6015 claim or whether that issue had already been raised in one of petitioners’ other appeals to the district_court proposed decision in the prior tax_court case prior tax_court case order in the prior tax_court case order we noted mrs snyder’s claim for relief under sec_6015 and stated that there was nothing for this court to decide regarding that claim because the issue had been raised in the bankruptcy court but apparently not decided in her favor on date we issued an order and decision in the prior tax_court case deciding petitioners’ tax_liabilities and penalties consistent with the bankruptcy court’s order on remand after we denied their motion for reconsideration petitioners appealed and on date the court_of_appeals in an unpublished opinion affirmed this court’s order and decision in the prior tax_court case 280_fedappx_260 4th cir on date petitioners filed their petition with this court in the instant case seeking an abatement of interest relief from joint_and_several_liability pursuant to sec_6015 for mrs snyder and a review of respondent’s determination concerning collection action petitioners concede that they have not received a final_determination regarding their request for abatement and respondent contends that no such determination was issued likewise petitioners admit that they never received a notice_of_determination concerning collection action and respondent contends that no such notice was mailed to petitioners i abatement of interest discussion the tax_court is a court of limited jurisdiction and we may exercise jurisdiction only to the extent authorized by congress 85_tc_527 we lack jurisdiction pursuant to sec_6404 unless and until the secretary has mailed the final_determination not to abate such interest sec_6404 rule 131_tc_54 110_tc_20 like a notice_of_deficiency under sec_6213 a notice of final_determination not to abate interest under sec_6404 is a prerequisite to the court’s jurisdiction and serves as a taxpayer’s ticket to the tax_court bourekis v commissioner supra pincite in the instant case petitioners acknowledge that they have not received from respondent a notice of final_determination not to abate interest but they contend that respondent’s silence in reply to their requests is tantamount to a denial and confers jurisdiction on this court we have consistently held that the commissioner’s failure to respond to a taxpayer’s request for abatement of interest within a reasonable_time does not constitute a final_determination under sec_6404 see gilmer v commissioner tcmemo_2009_296 ward v commissioner tcmemo_2007_374 cho v commissioner tcmemo_1998_363 accordingly we hold that this court lacks jurisdiction to consider petitioners’ request for an abatement of interest and we shall grant respondent’s motion to dismiss for lack of jurisdiction and to strike as to petitioners’ claim_for_abatement of interest ii collection notice in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide specified protections for taxpayers in tax collection matters sec_6320 and sec_6330 generally provide that the commissioner cannot proceed with the collection_of_taxes by way of a lien or a levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office due process hearing and if dissatisfied judicial review of the administrative determination sec_6330 provides for judicial review of the administrative determination in the tax_court to obtain judicial review the taxpayer must file a petition within days of such determination sec_6330 114_tc_492 from a jurisdictional perspective the appeals_office determination provided for in sec_6330 is the equivalent of a notice_of_deficiency offiler v commissioner supra pincite the tax court’s jurisdiction depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review rule b 117_tc_122 offiler v commissioner supra pincite in the instant case petitioners admit that they have not received a notice_of_determination in the absence of a determination from respondent’s appeals_office there is no basis for this court’s jurisdiction under sec_6330 accordingly we shall grant respondent’s motion to dismiss for lack of jurisdiction and to strike as to petitioners’ claim for review of collection action iii relief from joint_and_several_liability mrs snyder requests relief from joint_and_several_liability pursuant to sec_6015 respondent contends that summary_judgment is proper as to mrs snyder’s sec_6015 claim because of res_judicata on the basis of the bankruptcy court’s prior decision in petitioners’ adversary proceeding rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that the moving party is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in a light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d under the doctrine_of res_judicata when a court of competent jurisdiction enters a final judgment on the merits of a cause of action the parties to the action are bound by that decision as to all matters that were or could have been litigated and decided in that proceeding 333_us_591 see also gustafson v commissioner 97_tc_85 the doctrine serves to promote judicial economy and the repose of disputes by precluding repetitious lawsuits gustafson v commissioner supra pincite because federal income taxes are determined annually each year is a separate cause of action and res_judicata is applied to bar subsequent proceedings involving the same tax_year commissioner v sunnen supra pincite 91_tc_14 under common_law principles of res_judicata a taxpayer who was a party to a prior proceeding for the same tax_year would be barred from seeking relief from joint_and_several_liability regardless of whether the claim had been raised in the prior proceeding 116_tc_272 however sec_6015 provides an exception to res_judicata where relief from joint_and_several_liability was not an issue in the prior proceeding unless the court determines that the taxpayer seeking such relief participated meaningfully in that prior proceeding consequently res_judicata will bar a sec_6015 provides res_judicata --in the case of any election under subsection b or c or of any request for equitable relief under subsection f if a decision of a court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the qualification of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not apply if the court determines continued taxpayer from requesting relief from joint_and_several_liability under sec_6015 c or f only if such relief was an issue in the prior proceeding or the court decides that the taxpayer participated meaningfully in the prior proceeding and could have raised relief under sec_6015 see 134_tc_156 vetrano v commissioner supra pincite sec_1_6015-1 income_tax regs there is no question that mrs snyder was a party to prior litigation before the bankruptcy court regarding her tax_liabilities for the years in issue or that a valid final judgment on the merits was entered in the bankruptcy court case consequently the only issues we need consider are whether mrs snyder’s claim for relief under sec_6015 was an issue in the bankruptcy court case or in the alternative whether she participated meaningfully in that proceeding and could have raised such a claim we first consider the question of whether relief from joint_and_several_liability was an issue in the prior proceeding we have held that relief from joint_and_several_liability is an issue in a prior proceeding only when it is raised in the pleadings for the tax_year in question deihl v commissioner continued that the individual participated meaningfully in such prior proceeding supra pincite the bankruptcy court’s order on remaining issues makes it clear that mrs snyder’s sec_6015 claim was raised as an issue in the bankruptcy court case pleadings the order on remaining issues labels the sec_6015 claim issue no and it states that the bankruptcy court ruled that petitioners had not established an adequate basis for invoking the innocent spouse doctrine mrs snyder now attempts to attack the reasoning underlying the bankruptcy court’s order on remaining issues however it is not our place to review the decisions of the bankruptcy court petitioners had the opportunity to and did appeal the bankruptcy court’s orders to the district_court indeed petitioners filed at least separate appeals from the bankruptcy court in the district_court petitioners also appealed the district court’s decision to the court_of_appeals petitioners have been given the opportunity to fully litigate their tax_liability including mrs snyder’s claim for innocent spouse relief because mrs snyder’s sec_6015 claim was an issue in the bankruptcy court case and because a final judgment has been entered in that case we conclude that res_judicata prohibits mrs snyder from again raising sec_6015 relief before this court see sec_6015 we need not consider whether mrs snyder actively participated in the bankruptcy court case since we conclude that sec_6015 relief was an issue in that litigation see sec_6015 accordingly we shall grant respondent’s motion for partial summary_judgment on mrs snyder’s claim for sec_6015 relief to reflect the foregoing an appropriate order and decision will be entered
